DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks 
	The Applicants arguments and amendments filed on 10/13/21 have been fully considered and found to be persuasive.  Therefore rejections of claims 1-7, 9-13, 16-20, 22-24, 26-40 have been withdrawn.

Allowable Subject Matter
Claims 1-7, 9-13, 16-20, 22-24, 26-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious transmitting a first set of initial access signals, and then in response receiving a second set of signals from a user equipment, and then conveying a third set of reference signals which are based on the received set of second set of signals, in which a quasi-colocation relationship of each of the third set of reference signals and first set of initial access signals is conveyed.  An updated search has been performed and no prior art has been found the solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Wang et al US (20160065279) teaches a method for determining a precoding matrix indicator is provided, including: sending a first reference signal set to user equipment; receiving a first index reported by the user equipment, where the first index is used to indicate one or more intermediate 
Yi et al US (20150341877) teaches a QCL (Quasi-Collocated) relationship between two antenna ports or two signals can be defined that if the large-scale properties of the channel over which a symbol on one antenna port is conveyed can be inferred from the channel over which a symbol on the other antenna port is conveyed. The large-scale properties include one or more of delay spread, Doppler spread, Doppler shift, average gain, and average delay. Thus, physically antenna ports are placed in different places, from a UE perspective, the received channel quality from two antenna ports or signals are assumed to be similar.
Park et al US (20170105112) teaches a small cell periodically broadcasts a discovery signal regardless of the on/off state so that the small cell can be identified or the state of the small cell can be determined by a terminal. In this case, in order for the terminal to detect the discovery signal, a quasi co-located ( QCL) relation between the discovery signal and a synchronization signal and/or a cell-specific reference signal transmitted by the small cell needs to be applied, but the QCL relation has not yet been defined.
None of these references taken alone or in any reasonable combination teaches the claims as amended, in conjunction with the other limitations and claims recited, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478